Exhibit 10.3

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

 

2004 SHARE COMPENSATION PLAN

 

Adopted by Board on August 5, 2004

 

Approved by Stockholders on October 28, 2004

 

Last Amended and Restated on July 3, 2010

 

Termination Date: October 28, 2014

 

I. PURPOSES.

 

1.1           Eligible Share Award Recipients.  The persons eligible to receive
Share Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

1.2           Available Share Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Share Awards may be given an opportunity
to benefit from increases in value of the Ordinary Shares through the granting
of Share Awards including, but not limited to: (i) Incentive Stock Options,
(ii) Nonstatutory Share Options, (iii) Restricted Share Bonuses, (iv) Restricted
Share Purchase Rights, (v) Share Appreciation Rights, (vi) Phantom Share Units,
(vii) Restricted Share Units, (viii) Performance Share Bonuses, and
(ix) Performance Share Units.

 

1.3           General Purpose.  The Company, by means of this new Plan, which is
intended to replace the Company’s 2001 Share Option Plan (“Predecessor Plan”),
seeks to provide incentives for the group of persons eligible to receive Share
Awards to align their long-term interests with those of the Company’s
shareholders and to perform in a manner individually and collectively that
enhances the success of the Company and its Affiliates.  Share Awards granted
under the Predecessor Plan shall continue to be governed by the terms of the
Predecessor Plan in effect on the date of grant of such award.

 

II. DEFINITIONS.

 

2.1           “Affiliate” means generally with respect to the Company, any
entity directly, or indirectly through one or more intermediaries, controlling
or controlled by (but not under common control with) the Company.  Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

2.2           “Beneficial Owner” means the definition given in Rule 13d-3
promulgated under the Exchange Act.

 

2004 Plan (June 2010)

 

--------------------------------------------------------------------------------


 

2.3           “Board” means the Board of Directors of the Company.

 

2.4           “Change of Control” means the occurrence of any of the following
events:

 

(i)            The sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons, as such terms are defined or described in Sections 3(a)(9) and
13(d)(3) of the Exchange Act (other than to Silver Lake Partners and its
affiliates, Texas Pacific Group and its affiliates, or any group controlled by
one or more of the foregoing), that will continue the business of the Company in
the future;

 

(ii)           A merger or consolidation involving the Company in which the
voting securities of the Company owned by the shareholders of the Company
immediately prior to such merger or consolidation do not represent, after
conversion if applicable, more than fifty percent (50%) of the total voting
power of the surviving controlling entity outstanding, immediately after such
merger or consolidation; provided that any person who (1) was a beneficial owner
(within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
of the voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation;

 

(iii)          Any person or group of related persons, as such terms are defined
or described in Sections 3(a)(9) and 13(d)(3) of the Exchange Act, is or becomes
the Beneficial Owner, directly or indirectly, of more than 50% of the total
voting power of the voting securities of the Company (including by way of
merger, consolidation or otherwise);

 

(iv)          During any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board (together with any new
Directors whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

 

(v)           A dissolution or liquidation of the Company.

 

Notwithstanding the foregoing, a restructuring of the Company for the purpose of
changing the domicile of the Company (including, but not limited to, any change
in the structure of the Company resulting from the process of moving its
domicile from the Cayman Islands to Ireland or from and to other jurisdictions),
reincorporation of the Company or other similar transaction involving the
Company (a “Restructuring Transaction”) will not constitute a Change in Control
if, immediately after the Restructuring Transaction, the shareholders of the
Company immediately prior to such Restructuring Transaction represent, directly
or indirectly, more than fifty percent (50%) of the total voting power of the
surviving publicly-traded entity.

 

2.5           “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

1

--------------------------------------------------------------------------------


 

2.6           “Committee” means a committee of one or more members of the Board
(or other individuals who are not members of the Board to the extent allowed by
law) appointed by the Board in accordance with Section 3.3 of the Plan.

 

2.7           “Company” means Seagate Technology plc, a public company
incorporated under the laws of the Republic of Ireland with limited liability
under registered number 480010, or any successor thereto.

 

2.8           “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) who is a member of the board of
directors of an Affiliate.  However, the term “Consultant” shall not include
either Directors who are not compensated by the Company for their services as a
Director or Directors who are compensated by the Company solely for their
services as a Director.

 

2.9           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service.  The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by the Company or an Affiliate, including sick leave,
military leave or any other personal leave.

 

2.10         “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

 

2.11         “Director” means a member of the Board of Directors of the Company.

 

2.12         “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code for all Incentive Stock
Options.  For all other Share Awards, “Disability” means physical or mental
incapacitation such that for a period of six (6) consecutive months or for an
aggregate of nine (9) months in any twenty-four (24) consecutive month period, a
person is unable to substantially perform his or her duties.  Any question as to
the existence of that person’s physical or mental incapacitation as to which the
person or person’s representative and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the person and the Company.  If the person and the Company or an Affiliate
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two (2) physicians shall select a third (3rd)who shall make
such determination in writing.  The determination of Disability made in writing
to the Company or an Affiliate and the person shall be final and conclusive for
all purposes of the Share Awards.

 

2

--------------------------------------------------------------------------------


 

2.13         “Eligible Director” means any Director who: (i) is not employed by
the Company and (ii) does not receive a financial management fee from the
Company and is not employed by any entity that receives such a fee.

 

2.14         “Employee” means any person employed by the Company or an
Affiliate.  Service as a Director or compensation by the Company or an Affiliate
solely for services as a Director shall not be sufficient to constitute
“employment” by the Company or an Affiliate.

 

2.15         “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

2.16         “Fair Market Value” means, as of any date, the value of the
Ordinary Shares determined as follows:

 

(i)            If the Ordinary Shares are listed on any established stock
exchange (including the New York Stock Exchange) or traded on the Nasdaq Global
Select Market or the Nasdaq Capital Market, the Fair Market Value of a Share
shall be the arithmetic mean of the high and low selling prices of such Shares
as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or
if no Composite Tape exists for such national securities exchange on such date,
then on the principal national securities exchange on which such Shares are
listed or admitted to trading, or if the Shares are not listed or admitted to
trading on a national securities exchange, the arithmetic mean of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted), or if no sale of Shares
shall have been reported on such Composite Tape or such national securities
exchange on such date or quoted on the National Association of Securities
Dealers Automated Quotation System on such date, then the immediately preceding
date on which sales of the Shares have been so reported or quoted shall be used.

 

(ii)           In the absence of such markets for the Ordinary Shares, the Fair
Market Value shall be determined in good faith by the Board.

 

(iii)          For any reference to Fair Market Value in the Plan used to
establish the price at which the Company shall sell Ordinary Shares to a
Participant under the terms and conditions of a Share Award (such as a Share
Award of Options, Restricted Share Purchase Rights or Share Appreciation
Rights), the date as of which this definition shall be applied shall be the
grant date of such Share Award.

 

2.17         “Full-Value Share Award” shall mean any of a Restricted Share
Bonus, Restricted Share Units, Phantom Share Units, Performance Share Bonus, or
Performance Share Units.

 

2.18         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2.19         “Nominal Value” means US$0.00001 per Share.

 

3

--------------------------------------------------------------------------------


 

2.20         “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

2.21         “Nonstatutory Share Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

2.22         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

2.23         “Option” means an Incentive Stock Option or a Nonstatutory Share
Option granted pursuant to the Plan.

 

2.24         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

2.25         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

2.26         “Ordinary Share” or “Share” means an ordinary share of the Company,
nominal value US$0.00001.

 

2.27         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

2.28         “Participant” means a person to whom a Share Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Share Award.

 

2.29         “Performance Share Bonus” means a grant of Ordinary Shares subject
to the provisions of Section 8.6 of the Plan.

 

4

--------------------------------------------------------------------------------


 

2.30         “Performance Share Unit” means the right to receive the value of
one (1) Ordinary Share at the time the Performance Share Unit vests, with the
further right to elect to defer receipt of that value otherwise deliverable upon
the vesting of an award of Performance Share Units to the extent permitted in
the Participant’s agreement.  These Performance Share Units are subject to the
provisions of Section 8.7 of the Plan.

 

2.31         “Phantom Share Unit” means the right to receive the value of one
(1) Ordinary Share, subject to the provisions of Section 8.4 of the Plan.

 

2.32         “Plan” means this 2004 Share Compensation Plan of Seagate
Technology public limited company.

 

2.33         “Qualifying Performance Criteria” means any one or more of the
following performance criteria, or derivations of such performance criteria,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or subsidiary, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(a) pre- and after-tax income; (b) net income (before or after taxes);
(c) operating income; (d) net earnings; (e) net operating income (before or
after taxes); (f) operating margin; (g) gross margin; (h) cash flow;
(i) earnings per share; (j) return on equity; (k) return on assets, investments
or capital employed; (l) pre-tax profit; (m) revenue; (n) market share; (o) cash
flow (before or after dividends); (p) cost reductions or savings; (q) funds from
operations; (r) total shareholder return; (s) share price; (t) earnings before
any one or more of the following items: interest, taxes, depreciation or
amortization; (u) market capitalization; (v) economic value added; (w) operating
ratio; (x) product development or release schedules; (y) new product innovation;
(z) cost reductions; (aa) implementation of our critical processes or projects;
(bb) customer service or customer satisfaction; or (cc) product quality
measures.

 

2.34         “Restricted Share Bonus” means a grant of Ordinary Shares subject
to the provisions of Section 8.1 of the Plan.

 

2.35         “Restricted Share Purchase Right” means the right to acquire
Ordinary Shares upon the payment of the agreed-upon monetary consideration,
subject to the provisions of Section 8.2 of the Plan.

 

2.36         “Restricted Share Unit” means the right to receive the value of one
(1) Ordinary Share at the time the Restricted Share Unit vests, with the further
right to elect to defer receipt of that value otherwise deliverable upon the
vesting of an award of restricted share units to the extent permitted in the
Participant’s agreement.  These Restricted Share Units are subject to the
provisions of Section 8.5 of the Plan.

 

2.37         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

2.38         “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

2.39         “Share Appreciation Right” means the right to receive an amount
equal to the Fair Market Value of one (1) Ordinary Share on the day the Share
Appreciation Right is redeemed, reduced by the deemed exercise price or base
price of such right, subject to the provisions of Section 8.3 of the Plan.

 

2.40         “Share Award” means any Option award, Restricted Share Bonus award,
Restricted Share Purchase Right award, Share Appreciation Right award, Phantom
Share Unit award, Restricted Share Unit award, Performance Share Bonus award,
Performance Share Unit award, or other share-based award.  These Awards may
include, but are not limited to those listed in Section 1.2.

 

2.41         “Share Award Agreement” means a written agreement between the
Company and a holder of a Share Award setting forth the terms and conditions of
an individual Share Award grant.  Each Share Award Agreement shall be subject to
the terms and conditions of the Plan.

 

2.42         “Ten Percent Shareholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or of any of its Affiliates.

 

III. ADMINISTRATION.

 

3.1           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3.3.

 

3.2           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Share Awards; when and how each Share Award
shall be granted; what type or combination of types of Share Award shall be
granted; the provisions of each Share Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Ordinary Shares pursuant to a Share Award; and the number of Shares with
respect to which a Share Award shall be granted to each such person.

 

(ii)           To construe and interpret the Plan and Share Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Share Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)          To amend the Plan or a Share Award as provided in Section 15 of
the Plan.

 

(iv)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

 

6

--------------------------------------------------------------------------------


 

(v)           To adopt sub-plans and/or special provisions applicable to Share
Awards regulated by the laws of a jurisdiction other than and outside of the
United States.  Such sub-plans and/or special provisions may take precedence
over other provisions of the Plan, with the exception of Section 4 of the Plan,
but unless otherwise superseded by the terms of such sub-plans and/or special
provisions, the provisions of the Plan shall govern.

 

3.3           Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan to a
Committee or Committees of one or more individuals, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated. 
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

(ii)           Committee Composition when Ordinary Shares are Publicly Traded. 
At such time as the Ordinary Shares are publicly traded, in the discretion of
the Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more individuals who are not Outside Directors the authority to grant Share
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Share Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (2) delegate to
a committee of one or more individuals who are not Non-Employee Directors the
authority to grant Share Awards to eligible persons who are either (a) not then
subject to Section 16 of the Exchange Act or (b) receiving a Share Award as to
which the Board or Committee elects not to comply with Rule 16b-3 by having two
or more Non-Employee Directors grant such Share Award.

 

3.4           Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

IV. SHARES SUBJECT TO THE PLAN.

 

4.1           Share Reserve.  Subject to the provisions of Section 14 of the
Plan relating to adjustments upon changes in Ordinary Shares, the maximum
aggregate number of Shares that may be issued pursuant to Share Awards shall not
exceed sixty three million five hundred thousand (63,500,000) shares, provided
that each Share Award granted will reduce the share reserve by one (1) share
upon the issuance of a share at the time of grant, exercise or redemption, as
applicable.  To the extent that a distribution pursuant to a Share Award is made
in cash, the share reserve shall

 

7

--------------------------------------------------------------------------------


 

remain unaffected.  In addition, the maximum aggregate number of Shares that may
be issued pursuant to Full-Value Share Awards shall not exceed ten million
(10,000,000) Shares (“Full-Value Share Award Share Reserve”).

 

4.2           Reversion of Shares to the Share Reserve.  If any Share Award
shall for any reason (i) expire, be cancelled or otherwise terminate, in whole
or in part, without having been exercised or redeemed in full, (ii) be
reacquired by the Company prior to vesting, or (iii) be repurchased at cost by
the Company prior to vesting, the Shares not acquired under such Share Award
shall revert to and again become available for issuance under the Plan, and if
subject to a Full-Value Share Award, shall also reduce the number of Shares
issued against the Full-Value Share Award Share Reserve.  To the extent that a
Share Award granted under the Plan is redeemed by payment in cash rather than
Shares according to its terms, the Shares subject to the redeemed portion of the
Share Award shall revert to and again become available for issuance under the
Plan.

 

4.3           Source of Shares.  The Shares subject to the Plan may be unissued
Shares or reacquired Shares, bought on the market or otherwise.

 

V. ELIGIBILITY.

 

5.1           Eligibility for Specific Share Awards.  Incentive Stock Options
may be granted only to Employees.  Share Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants.

 

5.2           Ten Percent Shareholders.  A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Ordinary
Shares at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

5.3           Annual Section 162(m) Limitation.  Subject to the provisions of
Section 14 of the Plan relating to adjustments upon changes in the Ordinary
Shares, no Employee shall be eligible to be granted Share Awards covering more
than ten million (10,000,000) Shares during any fiscal year.

 

5.4           Individual Full-Value Share Award Limitation over Life of Plan. 
Subject to the provisions of Section 14 of the Plan relating to adjustments upon
changes in the Ordinary Shares, no individual shall be eligible to be issued
more than ten million (10,000,000) Shares under all Full-Value Share Awards
(i.e., Restricted Share Bonuses, Restricted Share Units, Phantom Share Units,
Performance Share Bonuses, and Performance Share Units, but not Incentive Stock
Options, Nonstatutory Share Options, or Share Appreciation Rights for which an
annual limit is provided under Section 5.3) granted to such individual under the
Plan.

 

5.5           Consultants.

 

(i)            A Consultant shall not be eligible for the grant of a Share Award
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is not available to register either the offer or the sale of
the Company’s securities to such Consultant because of the

 

8

--------------------------------------------------------------------------------


 

nature of the services that the Consultant is providing to the Company, or
because the Consultant is not a natural person, or as otherwise provided by the
rules governing the use of Form S-8, unless the Company determines both (1) that
such grant (A) shall be registered in another manner under the Securities Act
(e.g., on a Form S-3 Registration Statement) or (B) does not require
registration under the Securities Act in order to comply with the requirements
of the Securities Act, if applicable, and (2) that such grant complies with the
securities laws of all other relevant jurisdictions.

 

(ii)           Form S-8 generally is available to consultants and advisors only
if (A) they are natural persons; (B) they provide bona fide services to the
issuer, its parents, its majority owned subsidiaries: and (C) the services are
not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

VI. OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Share Options at the time of grant.  The
provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

6.1           Term.  Subject to the provisions of Section 5.2 of the Plan
regarding grants of Incentive Stock Options to Ten Percent Shareholders, no
Option shall be exercisable after the expiration of seven (7) years from the
date it was granted.

 

6.2           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of Section 5.2 of the Plan regarding Ten Percent Shareholders, the
exercise price of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Shares subject to the Option on
the date the Option is granted.  Notwithstanding the foregoing, an Incentive
Stock Option may be granted with an exercise price lower than that set forth in
the preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

6.3           Exercise Price of a Nonstatutory Share Option.  The exercise price
of each Nonstatutory Share Option shall be not less than eighty-five percent
(85%) of the Fair Market Value of the Shares subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, a Nonstatutory Share
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

6.4           Consideration.  The purchase price of Ordinary Shares acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash or by check at the time the Option
is exercised or (ii) at the discretion of the Board at the time of the grant of
the Option (or subsequently in the case of a Nonstatutory Share Option): (1) by
delivery to the Company of other Shares, (2) according to a deferred payment or
other similar arrangement with the

 

9

--------------------------------------------------------------------------------


 

Optionholder, including use of a promissory note, (3) pursuant to a “same day
sale” program, or (4) by some combination of the foregoing.  Unless otherwise
specifically provided in the Option Agreement, the purchase price of Ordinary
Shares acquired pursuant to an Option that is paid by delivery to the Company of
other Shares acquired, directly or indirectly from the Company, shall be paid
only by Shares that have been held for more than six (6) months (or such longer
or shorter period of time required to avoid a charge to earnings for financial
accounting purposes).

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest and contain
such other terms and conditions necessary to avoid a charge to earnings for
financial accounting purposes as a result of the use of such deferred payment
arrangement.

 

6.5           Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  Notwithstanding the foregoing, if provided in the
Option Agreement, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

 

6.6           Transferability of a Nonstatutory Share Option.  A Nonstatutory
Share Option shall be transferable to the extent provided in the Option
Agreement.  If the Nonstatutory Share Option does not provide for
transferability, then the Nonstatutory Share Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder. 
Notwithstanding the foregoing, if provided in the Option Agreement, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

6.7           Vesting Generally.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Board.  The vesting provisions of individual Options may vary.  The
provisions of this Section 6.7 are subject to any Option provisions governing
the minimum number of Shares as to which an Option may be exercised.

 

6.8           Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

 

6.9           Extension of Termination Date.  An Optionholder’s Option Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service (other than upon the Optionholder’s death
or Disability) would be prohibited at any time

 

10

--------------------------------------------------------------------------------


 

solely because the issuance of Shares would violate the registration
requirements under the Securities Act or other applicable securities law, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in the Option Agreement or (ii) the expiration of a period
of three (3) months after the termination of the Optionholder’s Continuous
Service during which the exercise of the Option would not be in violation of
such registration requirements or other applicable securities law.

 

6.10         Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

6.11         Death of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.5 or 6.6 of the Plan,
but only within the period ending on the earlier of (1) the date twelve (12)
months following the date of death (or such longer or shorter period specified
in the Option Agreement) or (2) the expiration of the term of such Option as set
forth in the Option Agreement.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 

6.12         Early Exercise.  The Option Agreement may, but need not, include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the Shares subject to the Option prior to the full vesting of the
Option.  Any unvested Shares so purchased may be subject to a repurchase option
in favor of the Company or to any other restriction the Board determines to be
appropriate.

 

VII. NON-DISCRETIONARY SHARE AWARDS FOR ELIGIBLE DIRECTORS.

 

In addition to any other Share Awards that Eligible Directors may be granted on
a discretionary basis under the Plan, each Eligible Director of the Company
shall be automatically granted without the necessity of action by the Board, the
following Share Award grants:

 

7.1           Initial Share Award Grant.

 

(i)            Form of Initial Share Award.  On the date that a Director
commences service on the Board and satisfies the definition of an Eligible
Director, an initial grant of Nonstatutory Share Options and/or Full-Value Share
Awards shall automatically be made to that Eligible Director

 

11

--------------------------------------------------------------------------------


 

(collectively, the “Initial Grant”).  The existing independent members of the
Board shall determine which portion of each Initial Grant will be granted in the
form of a Nonstatutory Share Option, if any, and which portion of each Initial
Grant will be granted in the form of a Full-Value Share Award, if any.

 

(ii)           Number of Shares Subject to Initial Share Award Grant.  Subject
to the provisions of Section 14 of the Plan, the number of Shares covered by the
Initial Grant shall be determined by the existing independent members of the
Board, and shall in no event exceed one hundred thousand (100,000) Shares
(“Initial Grant Limit”); provided that (a) the number of Shares subject to that
portion, if any, of the Initial Grant awarded in the form of a Nonstatutory
Share Option shall be counted against the Initial Grant Limit on a one-for-one
basis and (b) the number of Shares subject to that portion, if any, of the
Initial Grant awarded in the form of a Full-Value Share Award shall be counted
against the Initial Grant Limit as three Shares for every one Share subject to
such Full-Value Share Award.

 

(iii)          Other Terms.  The exercise price of any Nonstatutory Share
Options granted as part of an Initial Grant shall be one hundred percent (100%)
of the Fair Market Value of the Shares subject to the option on the date the
option is granted.  The maximum term of any Nonstatutory Share Options granted
as part of an Initial Grant shall be seven (7) years.  Nonstatutory Share
Options and/or Full-Value Share Awards granted as part of an Initial Grant shall
generally vest and become exercisable over a period of four (4) years in equal
annual installments provided that the Director remains in Continuous Service
during that period.  In all other respects, Share Awards granted pursuant to an
Initial Grant shall contain in substance the same terms and conditions either as
set forth in Section 6 with respect to Options, or as set forth in Section 8
with respect to Full-Value Share Awards, as applicable.  If at the time a
Director commences service on the Board, the Director does not satisfy the
definition of an Eligible Director, such Director shall not be entitled to an
Initial Grant at any time, even if such Director subsequently becomes an
Eligible Director.

 

7.2           Annual Share Award Grant.

 

(i)            Form of Annual Share Award.  An annual grant of Nonstatutory
Share Options and/or Full-Value Share Awards (collectively, the “Annual Grant”)
shall automatically be made to each Director who (1) is re-elected to the Board,
(2) is an Eligible Director on the relevant grant date, and (3) has served as a
Director for a period of at least six (6) months.  The existing independent
members of the Board shall determine which portion of each Annual Grant will be
granted in the form of a Nonstatutory Share Option, if any, and which portion of
each Annual Grant will be granted in the form of a Full-Value Share Award, if
any.

 

(ii)           Number of Shares Subject to Annual Share Award Grant.  Subject to
the provisions of Section 14 of the Plan, the number of Shares covered by the
Annual Grant shall be determined by the existing independent members of the
Board, and shall in no event exceed twenty five thousand (25,000) Shares
(“Annual Grant Limit”); provided that (a) the number of Shares subject to that
portion, if any, of the Annual Grant awarded in the form of a Nonstatutory Share
Option shall be counted against the Annual Grant Limit on a one-for-one basis
and (b) the number of Shares subject to that portion, if any, of the Annual
Grant awarded in the form of a Full-Value Share

 

12

--------------------------------------------------------------------------------


 

Award shall be counted against the Annual Grant Limit as three Shares for every
one Share subject to such Full-Value Share Award.

 

(iii)          Other Terms.  The exercise price of any Nonstatutory Share
Options granted as part of an Annual Grant shall be one hundred percent (100%)
of the Fair Market Value of the Shares subject to the option on the date the
option is granted.  The maximum term of any Nonstatutory Share Options granted
as part of an Annual Grant shall be seven (7) years.  Nonstatutory Share Options
and/or Full-Value Share Awards granted as part of an Annual Grant shall
generally vest and become exercisable over a period of four (4) years in equal
annual installments provided that the Director remains in Continuous Service
during that period.  In all other respects, Share Awards granted pursuant to an
Annual Grant shall contain in substance the same terms and conditions either as
set forth in Section 6 with respect to Options, or as set forth in Section 8
with respect to Full-Value Share Awards, as applicable.  If at the time a
Director commences service on the Board, the Director does not satisfy the
definition of an Eligible Director, such Director shall not be entitled to an
Annual Grant at any time, even if such Director subsequently becomes an Eligible
Director.

 

VIII. PROVISIONS OF SHARE AWARDS OTHER THAN OPTIONS.

 

8.1           Restricted Share Bonus Awards.  Each Restricted Share Bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Restricted Share Bonuses shall be paid by the
Company in Ordinary Shares.  Should Shares be issued pursuant to a Restricted
Share Bonus award in circumstances where they are not otherwise fully paid up,
the Board may require the Participant to pay the aggregate Nominal Value of the
Shares on the basis that such Shares underlying the Restricted Share Bonus award
shall then be allotted as fully paid to the Participant.  The terms and
conditions of Restricted Share Bonus agreements may change from time to time,
and the terms and conditions of separate Restricted Share Bonus agreements need
not be identical, but each Restricted Share Bonus agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Vesting.  Vesting shall generally be based on the Participant’s
Continuous Service.  Shares awarded under the Restricted Share Bonus agreement
shall be subject to a share reacquisition right in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the Shares held by the Participant that have not vested as of the date of
termination under the terms of the Restricted Share Bonus agreement.

 

(iii)          Transferability.  Rights to acquire Shares under the Restricted
Share Bonus agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Share Bonus agreement,
as the Board shall determine in its discretion, so long

 

13

--------------------------------------------------------------------------------


 

as Ordinary Shares awarded under the Restricted Share Bonus agreement remain
subject to the terms of the Restricted Share Bonus agreement.

 

8.2           Restricted Share Purchase Awards.  Each Restricted Share Purchase
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of the Restricted
Share Purchase agreements may change from time to time, and the terms and
conditions of separate Restricted Share Purchase agreements need not be
identical, but each Restricted Share Purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Purchase Price.  The purchase price under each Restricted Share
Purchase agreement shall be such amount as the Board shall determine and
designate in such Restricted Share Purchase agreement.  The purchase price shall
not be less than eighty-five percent (85%) of the Fair Market Value of the
Shares on the date such award is made or at the time the purchase is
consummated.

 

(ii)           Consideration.  The purchase price of the Shares acquired
pursuant to the Restricted Share Purchase agreement shall be paid either: (A) in
cash or by check at the time of purchase; (B) at the discretion of the Board,
according to a deferred payment or other similar arrangement with the
Participant, including use of a promissory note; or (C) in any other form of
legal consideration that may be acceptable to the Board in its discretion.

 

(iii)          Vesting.  The Board shall determine the criteria under which
Shares under the Restricted Share Purchase agreement may vest; the criteria may
or may not include performance criteria or Continuous Service.  Shares acquired
under the Restricted Share Purchase agreement may, but need not, be subject to a
share repurchase option in favor of the Company in accordance with a vesting
schedule to be determined by the Board.

 

(iv)          Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the Shares held by the Participant that have not vested as of the date of
termination under the terms of the Restricted Share Purchase agreement.

 

(v)           Transferability.  Rights to acquire Shares under the Restricted
Share Purchase agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Share Purchase
agreement, as the Board shall determine in its discretion, so long as Shares
awarded under the Restricted Share Purchase agreement remain subject to the
terms of the Restricted Share Purchase agreement.

 

8.3           Share Appreciation Rights.  Two types of Share Appreciation Rights
(“SARs”) shall be authorized for issuance under the Plan: (1) stand-alone SARs
and (2) stapled SARs.

 

(i)            Stand-Alone SARs.  The following terms and conditions shall
govern the grant and redeemability of stand-alone SARs:

 

14

--------------------------------------------------------------------------------


 

(A)          The stand-alone SAR shall cover a specified number of underlying
Shares and shall be redeemable upon such terms and conditions as the Board may
establish.  Upon redemption of the stand-alone SAR, the holder shall be entitled
to receive a distribution from the Company in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the redemption date) of the Shares
underlying the redeemed right over (ii) the aggregate base price in effect for
those Shares.

 

(B)           The number of Shares underlying each stand-alone SAR and the base
price in effect for those Shares shall be determined by the Board in its sole
discretion at the time the stand-alone SAR is granted.  In no event, however,
may the base price per Share be less than eighty-five percent (85%) of the Fair
Market Value per underlying Share on the grant date.

 

(C)           The distribution with respect to any redeemed stand-alone SAR may
be made in Shares valued at Fair Market Value on the redemption date, in cash,
or partly in Shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.

 

(ii)           Stapled SARs.  The following terms and conditions shall govern
the grant and redemption of stapled SARs:

 

(A)          Stapled SARs may only be granted concurrently with an Option to
acquire the same number of Shares as the number of such Shares underlying the
stapled SARs.

 

(B)           Stapled SARs shall be redeemable upon such terms and conditions as
the Board may establish and shall grant a holder the right to elect among
(i) the exercise of the concurrently granted Option for Shares, whereupon the
number of Shares subject to the stapled SARs shall be reduced by an equivalent
number, (ii) the redemption of such stapled SARs in exchange for a distribution
from the Company in an amount equal to the excess of the Fair Market Value (on
the redemption date) of the number of vested Shares which the holder redeems
over the aggregate base price for such vested Shares, whereupon the number of
Shares subject to the concurrently granted Option shall be reduced by any
equivalent number, or (iii) a combination of (i) and (ii).

 

(C)           The distribution to which the holder of stapled SARs shall become
entitled under this Section 8 upon the redemption of stapled SARs as described
in Section 8.3(ii)(B) above may be made in Shares valued at Fair Market Value on
the redemption date, in cash, or partly in Shares and partly in cash, as the
Board shall in its sole discretion deem appropriate.

 

8.4           Phantom Share Units.  The following terms and conditions shall
govern the grant and redeemability of Phantom Share Units:

 

(i)            Phantom Share Unit awards shall be redeemable by the Participant
to the Company upon such terms and conditions as the Board may establish.  The
value of a single Phantom Share Unit shall be equal to the Fair Market Value of
a Share, unless the Board otherwise provides in the terms of the Share Award
Agreement.

 

15

--------------------------------------------------------------------------------


 

(ii)           The distribution with respect to any exercised Phantom Share Unit
award may be made in Shares valued at Fair Market Value on the redemption date,
in cash, or partly in Shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.   Should Shares be issued pursuant to a Phantom
Share Unit award in circumstances where they are not otherwise fully paid up,
the Board may require the Participant to pay the aggregate Nominal Value of the
Shares on the basis that such Shares underlying the Phantom Share Unit award
shall then be allotted as fully paid to the Participant.

 

8.5           Restricted Share Units.  The following terms and conditions shall
govern the grant and redeemability of Restricted Share Units:

 

A Restricted Share Unit is the right to receive the value of one (1) Ordinary
Share at the time the Restricted Share Unit vests.  Should Shares be issued
pursuant to a Restricted Share Unit award in circumstances where they are not
otherwise fully paid up, the Board may require the Participant to pay the
aggregate Nominal Value of the Shares on the basis that such Shares underlying
the Restricted Share Unit award shall then be allotted as fully paid to the
Participant.

 

To the extent permitted by the Committee in the terms of his or her Share Award
Agreement, a Participant may elect to defer receipt of the value of the Shares
otherwise deliverable upon the vesting of an award of Restricted Share Units, so
long as such deferral election complies with applicable law, including to the
extent applicable, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).  An election to defer such delivery shall be irrevocable and
shall be made in writing on a form acceptable to the Company.  The election form
shall be filed prior to the vesting date of such Restricted Share Units in a
manner determined by the Board.  When the Participant vests in such Restricted
Share Units, the Participant will be credited with a number of Restricted Share
Units equal to the number of Shares for which delivery is deferred.  Restricted
Share Units may be paid by the Company by delivery of Shares, in cash, or a
combination thereof, as the Board shall in its sole discretion deem appropriate,
in accordance with the timing and manner of payment elected by the Participant
on his or her election form, or if no deferral election is made, as soon as
administratively practicable following the vesting of the Restricted Share Unit.

 

Each Restricted Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate.  The terms and
conditions of Restricted Share Unit agreements may change from time to time, and
the terms and conditions of separate Restricted Share Unit agreements need not
be identical, but each Restricted Share Unit agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Vesting.  Vesting shall generally be based on the Participant’s
Continuous Service.  Shares awarded under the Restricted Share Unit agreement
shall be subject to a Share reacquisition right in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the Shares held by the

 

16

--------------------------------------------------------------------------------


 

Participant that have not vested as of the date of termination under the terms
of the Restricted Share Unit agreement.

 

(iii)          Transferability.  Rights to acquire the value of Shares under the
Restricted Share Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Share Unit
agreement, as the Board shall determine in its discretion, so long as any
Ordinary Shares awarded under the Restricted Share Unit agreement remain subject
to the terms of the Restricted Share Unit agreement.

 

8.6           Performance Share Bonus Awards.  Each Performance Share Bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Performance Share Bonuses shall be paid by
the Company in Ordinary Shares.  Should Shares be issued pursuant to a
Performance Share Bonus award in circumstances where they are not otherwise
fully paid up, the Board may require the Participant to pay the aggregate
Nominal Value of the Shares on the basis that such Shares underlying the
Performance Share Bonus award shall then be allotted as fully paid to the
Participant.  The terms and conditions of Performance Share Bonus agreements may
change from time to time, and the terms and conditions of separate Performance
Share Bonus agreements need not be identical, but each Performance Share Bonus
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)            Vesting.  Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board.  Vesting shall be subject to the Performance Share
Bonus agreement.  Upon failure to meet performance criteria, Shares awarded
under the Performance Share Bonus agreement shall be subject to a share
reacquisition right in favor of the Company in accordance with a vesting
schedule to be determined by the Board.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the Shares held by the Participant that have not vested as of the date of
termination under the terms of the Performance Share Bonus agreement.

 

(iii)          Transferability.  Rights to acquire Shares under the Performance
Share Bonus agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Performance Share Bonus agreement,
as the Board shall determine in its discretion, so long as Ordinary Shares
awarded under the Performance Share Bonus agreement remain subject to the terms
of the Performance Share Bonus agreement.

 

(iv)          Discretionary Adjustments and Limits.  Subject to the limits
imposed under Section 162(m) of the Code for Share Awards that are intended to
qualify as “performance-based compensation,” notwithstanding the satisfaction of
any performance goals, the number of Shares granted, issued, retainable and/or
vested under a Performance Share Bonus may, to the extent specified in the Share
Award Agreement, be reduced, but not increased, by the Committee on the basis of
such further considerations as the Committee shall determine

 

17

--------------------------------------------------------------------------------


 

8.7           Performance Share Units.  The following terms and conditions shall
govern the grant and redeemability of Performance Share Units:

 

A Performance Share Unit is the right to receive the value of one (1) Ordinary
Share at the time the Performance Share Unit vests.  Should Shares be issued
pursuant to a Performance Share Unit award in circumstances where they are not
otherwise fully paid up, the Board may require the Participant to pay the
aggregate Nominal Value of the Shares on the basis that such Shares underlying
the Performance Share Unit award shall then be allotted as fully paid to the
Participant.

 

To the extent permitted by the Committee in the terms of his or her Share Award
Agreement, a Participant may elect to defer receipt of the value of Shares
otherwise deliverable upon the vesting of an award of Performance Share Units,
so long as such deferral election complies with applicable law.  An election to
defer such delivery shall be irrevocable and shall be made in writing on a form
acceptable to the Company.  The election form shall be filed prior to the
vesting date of such Performance Share Units in a manner determined by the
Board.  When the Participant vests in such Performance Share Units, the
Participant will be credited with a number of Performance Share Units equal to
the number of Shares for which delivery is deferred.  Performance Share Units
may be paid by the Company by delivery of Shares, in cash, or a combination
thereof, as the Board shall in its sole discretion deem appropriate, in
accordance with the timing and manner of payment elected by the Participant on
his or her election form, or if no deferral election is made, as soon as
administratively practicable following the vesting of the Performance Share
Unit.

 

Each Performance Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate.  The terms and
conditions of Performance Share Unit agreements may change from time to time,
and the terms and conditions of separate Performance Share Unit agreements need
not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Vesting.  Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board.  Vesting shall be subject to the Performance Share Unit
agreement.  Upon failure to meet performance criteria, Shares awarded under the
Performance Share Unit agreement shall be subject to a Share reacquisition right
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.

 

(ii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the Shares held by the Participant that have not vested as of the date of
termination under the terms of the Performance Share Unit agreement.

 

(iii)          Transferability.  Rights to acquire the value of Shares under the
Performance Share Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Unit
agreement, as the Board shall determine in its discretion, so long as Ordinary
Shares awarded under the Performance Share Unit agreement remain subject to the
terms of the Performance Share Unit agreement.

 

18

--------------------------------------------------------------------------------


 

(iv)          Discretionary Adjustments and Limits.  Subject to the limits
imposed under Section 162(m) of the Code for Share Awards that are intended to
qualify as “performance-based compensation,” notwithstanding the satisfaction of
any performance goals, the number of Shares granted, issued, retainable and/or
vested under a Performance Share Unit may, to the extent specified in the Share
Award Agreement, be reduced, but not increased, by the Committee on the basis of
such further considerations as the Committee shall determine.

 

IX. COVENANTS OF THE COMPANY.

 

9.1           Availability of Shares.  During the terms of the Share Awards, the
Company shall keep available at all times the number of Ordinary Shares required
to satisfy such Share Awards.

 

9.2           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Share Awards and to issue and sell
Ordinary Shares upon exercise, redemption or satisfaction of the Share Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act the Plan, any Share Award or any Ordinary
Shares issued or issuable pursuant to any such Share Award.  If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Ordinary Shares under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Ordinary
Shares related to such Share Awards unless and until such authority is obtained.

 

X. QUALIFYING PERFORMANCE-BASED COMPENSATION

 

10.1         General.  The Committee may establish performance criteria and the
level of achievement versus such criteria that shall determine the number of
Shares to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to a Share Award (including a,
Restricted Share Bonus, Restricted Share Purchase Right, Restricted Share Unit,
Performance Share Bonus or Performance Share Unit award), which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations.  In addition, the Committee
may specify that a Share Award or a portion of a Share Award is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for such
Award or portion of a Share Award that is intended by the Committee to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Award is granted, or
within the time prescribed by Section 162(m) and shall otherwise be in
compliance with Section 162(m).  The Committee shall certify the extent to which
any Qualifying Performance Criteria has been satisfied, and the amount payable
as a result thereof, prior to payment, settlement or vesting of any Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code.  Notwithstanding satisfaction of any
performance goals, the number of Shares issued under or the amount paid under an
award may, to the extent specified in the Share Award Agreement, be reduced, but
not increased, by the Committee on the basis of such further considerations as
the Committee in its sole discretion shall determine.

 

19

--------------------------------------------------------------------------------


 

10.2         Adjustments.  To the extent consistent with Section 162(m) of the
Code, the Committee (a) shall appropriately adjust any evaluation of performance
under a Qualifying Performance Criteria to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board (APA Opinion No. 30) or
other applicable or successor accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (b) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

 

XI. USE OF PROCEEDS FROM SHARES.

 

Proceeds from the sale of Ordinary Shares pursuant to Share Awards shall
constitute general funds of the Company.

 

XII. CANCELLATION AND RE-GRANT OF OPTIONS.

 

12.1         The Board shall have the authority to effect, at any time and from
time to time, (i) the repricing of any outstanding Options under the Plan and/or
(ii) with the consent of the affected Optionholders, the cancellation of any
outstanding Options under the Plan and the grant in substitution therefor of new
Options under the Plan covering the same or different number of Shares, but
having an exercise price per Share not less than eighty-five percent (85%) of
the Fair Market Value (one hundred percent (100%) of Fair Market Value in the
case of an Incentive Stock Option or, in the case of a Ten Percent Shareholder
(as described in Section 5.2 of the Plan), not less than one hundred ten percent
(110%) of the Fair Market Value) per Share on the new grant date. 
Notwithstanding the foregoing, the Board may grant an Option with an exercise
price lower than that set forth above if such Option is granted as part of a
transaction to which Section 424(a) of the Code applies.  Prior to the
implementation of any such repricing or cancellation of one or more outstanding
Options, the Board shall obtain the approval of the shareholders of the Company
to the extent required by any New York Stock Exchange, Nasdaq or other
securities exchange listing requirements, or applicable law.

 

12.2         Shares subject to an Option canceled under this Section 12 shall
continue to be counted against the maximum award of Options permitted to be
granted pursuant to Section 5.3 of the Plan.  The repricing of an Option under
this Section 12, resulting in a reduction of the exercise price, shall be deemed
to be a cancellation of the original Option and the grant of a substitute
Option; in the event of such repricing, both the original and the substituted
Options shall be counted against the maximum awards of Options permitted to be
granted pursuant to Section 5.3 of the Plan.

 

20

--------------------------------------------------------------------------------


 

The provisions of this Section 12.2 shall be applicable only to the extent
required by Section 162(m) of the Code.

 

XIII. MISCELLANEOUS.

 

13.1         Acceleration of Exercisability and Vesting.  The Board (or
Committee, if so authorized by the Board) shall have the power to accelerate
exercisability and/or vesting when it deems fit, such as upon a Change of
Control.  The Board or Committee shall have the power to accelerate the time at
which a Share Award may first be exercised or the time during which a Share
Award or any part thereof will vest in accordance with the Plan, notwithstanding
the provisions in the Award Agreement stating the time at which it may first be
exercised or the time during which it will vest.

 

13.2         Shareholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Shares
subject to a Share Award except to the extent that the Company has issued the
Shares relating to such Share Award.

 

13.3         No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Share Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Share Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company, and any applicable provisions of the corporate law of the state or
other jurisdiction in which the Company is domiciled, as the case may be.

 

13.4         Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of the Ordinary
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and its Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Share Options.

 

13.5         Investment Assurances.  The Company may require a Participant, as a
condition of exercising or redeeming a Share Award or acquiring Shares under any
Share Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of acquiring the Shares; (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring the Shares subject to the Share Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Shares; and (iii) to give such other written assurances as the Company may
determine are reasonable in order to comply with applicable law.  The foregoing
requirements, and any assurances given pursuant to such

 

21

--------------------------------------------------------------------------------


 

requirements, shall be inoperative if (1) the issuance of the Shares under the
Share Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws, and in
either case otherwise complies with applicable law.  The Company may, upon
advice of counsel to the Company, place legends on Share certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable laws, including, but not limited to, legends restricting the
transfer of the Shares.

 

13.6         Withholding Obligations.  To the extent provided by the terms of a
Share Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Share Award or the acquisition, vesting, distribution or transfer of Ordinary
Shares under a Share Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant, provided, however, that no Shares are withheld with
a value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered Shares.  The Participant
may also satisfy such tax withholding obligation by any other means set forth in
the applicable Share Award Agreement.

 

XIV. ADJUSTMENTS UPON CHANGES IN SHARES.

 

14.1         Capitalization Adjustments.  If any change is made in the Ordinary
Shares subject to the Plan, or subject to any Share Award, without the receipt
of consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, spinoff, dividend in property
other than cash, share split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan may be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan or to grants of Full-Value Share Awards
pursuant to Section 4.1 above, the maximum number of securities subject to award
to any person pursuant to Sections 5.3 or 5.4 above, and the number of
securities subject to the option grants to Eligible Directors under Section 7 of
the Plan, and the outstanding Share Awards may be appropriately adjusted in the
class(es) and number of securities and price per share of the securities subject
to such outstanding Share Awards.  The Board may make such adjustments in its
sole discretion, and its determination shall be final, binding and conclusive. 
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)

 

An adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Board shall be authorized
to capitalize from the reserves of the Company a sum equal to the Shortfall and
to apply that sum in paying up that amount on the Ordinary Shares.

 

22

--------------------------------------------------------------------------------


 

14.2         Adjustments Upon a Change of Control.

 

(i)            In the event of a Change of Control as defined in 2.4(i) through
2.4(iv), such as an asset sale, merger, or change in ownership of voting power,
then any surviving entity or acquiring entity shall assume or continue any Share
Awards outstanding under the Plan or shall substitute similar share awards
(including an award to acquire substantially the same consideration paid to the
shareholders in the transaction by which the Change of Control occurs) for those
outstanding under the Plan.  In the event any surviving entity or acquiring
entity refuses to assume or continue such Share Awards or to substitute similar
share awards for those outstanding under the Plan, then with respect to Share
Awards held by Participants whose Continuous Service has not terminated, the
Board in its sole discretion and without liability to any person may (1) provide
for the payment of a cash amount in exchange for the cancellation of a Share
Award equal to the product of (x) the excess, if any, of the Fair Market Value
per Share at such time over the exercise or redemption price, if any, times
(y) the total number of Shares then subject to such Share Award, (2) continue
the Share Awards, or (3) notify Participants holding an Option, Share
Appreciation Right, or Phantom Share Unit that they must exercise or redeem any
portion of such Share Award (including, at the discretion of the Board, any
unvested portion of such Share Award) at or prior to the closing, of the
transaction by which the Change of Control occurs and that the Share Awards
shall terminate if not so exercised or redeemed at or prior to the closing of
the transaction by which the Change of Control occurs.  With respect to any
other Share Awards outstanding under the Plan, such Share Awards shall terminate
if not exercised or redeemed prior to the closing of the transaction by which
the Change of Control occurs.  The Board shall not be obligated to treat all
Share Awards, even those that are of the same type, in the same manner.

 

(ii)           In the event of a Change of Control as defined in 2.4(v), such as
a dissolution of the Company, all outstanding Share Awards shall terminate
immediately prior to such event.

 

XV. AMENDMENT OF THE PLAN AND SHARE AWARDS.

 

15.1         Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 14 of the Plan
relating to adjustments upon changes in the Ordinary Shares, no amendment shall
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy the requirements of Section 422 of
the Code, any New York Stock Exchange, Nasdaq or other securities exchange
listing requirements, or other applicable law or regulation.

 

15.2         Shareholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for shareholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

15.3         Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

23

--------------------------------------------------------------------------------


 

15.4         No Material Impairment of Rights.  Rights under any Share Award
granted before amendment of the Plan shall not be materially impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

15.5         Amendment of Share Awards.  The Board at any time, and from time to
time, may amend the terms of any one or more Share Awards; provided, however,
that the rights under any Share Award shall not be materially impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) the Participant consents in writing.

 

XVI. TERMINATION OR SUSPENSION OF THE PLAN.

 

16.1         Plan Term.  The Board may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is approved by the shareholders of
the Company.  No Share Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

16.2         No Material Impairment of Rights.  Suspension or termination of the
Plan shall not materially impair rights and obligations under any Share Award
granted while the Plan is in effect except with the written consent of the
Participant.

 

XVII. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the date that it is approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.  No Share Awards may
be granted under the Plan prior to the time that the shareholders have approved
the Plan.  The approval or disapproval of the Plan by the shareholders of the
Company shall have no effect on any other equity compensation plan, program or
arrangement sponsored by the Company or any of its Affiliates.

 

XVIII. CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

24

--------------------------------------------------------------------------------